—In an action to recover damages for personal injuries, etc., the plaintiff Sylvia Armijos appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Taylor, J.), dated October 15, 1999, as denied her motion to vacate so much of a prior order of the same court, dated March 19, 1999, granting that branch of the motion of the defendants Brooklyn Union Gas, New York Paving, and Hallen Construction which was for summary judgment dismissing her cause of action to recover damages for personal injuries insofar as asserted against them, upon her default in opposing that motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to establish a reasonable excuse for her default (see, Parker v City of New York, 272 AD2d 310; Phillips, Nizer, Benjamin, Krim & Ballon v Matteo, 271 AD2d 422). Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.